Citation Nr: 0429951	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  94-36 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to April 
1970.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board remanded this issue to the 
RO in January 1999.  Additional development is necessary and 
the case must be remanded once again. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.

The Board notes that the claims file contains some Spanish 
language documents which have been translated into English.  
Some Spanish documents, however, have not yet been 
translated.  This includes a May 1995 VA Form 70-3288 
(Request for and Consent to Release of Information from 
Claimant's Records), a February 1989 document from the 
veteran's Social Security records, and a May 1992 Social 
Security Administration Report of Contact.  In order to 
expedite the adjudication of this case, the Board will obtain 
official translations of these documents once the claim has 
been returned to the Board from AMC after the requested 
development in this remand has been accomplished.  


REMAND

The record indicates that the veteran has been receiving 
treatment at the San Juan Vet Center.  A March 1994 VA 
treatment report indicates that he had been receiving 
treatment at the Vet Center for three years.  A July 2002 
statement from the claimant also indicates that he had been 
receiving treatment at the Vet Center since 1991.  Those 
treatment records have not been obtained.  The RO should take 
the necessary steps to obtain all Vet Center records.

The record also indicates that the veteran has been receiving 
treatment at the San Juan VA Medical Center (VAMC).  While 
the evidence contains some treatment records from the San 
Juan VAMC, it appears there may be additional records which 
have not been associated with the claims file.  It is 
specifically noted that in March 1995, the RO made a request 
to the VAMC for the claimant's outpatient records from 1991 
to present, and such records were received by the RO.  It is 
noted, however, that the claimant was hospitalized in July 
and August 1993.  While there are some medical reports for 
that hospital admission, a hospital discharge summary is not 
of record.  In addition, the record indicates that there are 
subsequent treatment records, all of which may not have been 
associated with the file.  The RO should thus ensure that all 
pertinent VA treatment records, both inpatient and 
outpatient, are obtained and associated with the claims file.  

A July 2002 VA treatment report indicates that the veteran 
was receiving follow-up treatment by "private psychology."  
(sic.)  The RO should take the appropriate steps to obtain 
any outstanding pertinent private treatment records and 
associate them with the claims file.  

In September 2002, a VA psychiatric examination was conducted 
to determine whether the veteran had PTSD as a result of in-
service stressors.  The VA examiner indicated that the 
veteran did not have PTSD.  It is noted that the examiner 
made reference to the medical evidence in the claims file 
which indicated that the veteran did not have PTSD.  The 
examiner, however, did not discuss conflicting medical 
records which noted that the claimant did have PTSD.  Because 
the examiner focused on evidence which indicated that PTSD 
was not present, and since the examiner did not discuss 
evidence to the contrary an additional VA examination should 
be conducted.

In addition, it is noted that the September 2002 VA 
examination report indicated that the veteran did not meet 
the stressor criteria for PTSD.  In August 2002, the RO 
submitted a letter to the United States Armed Services Center 
for Research of Unit Records (USASCRUR), requesting 
verification of the veteran's reported stressors.  Notably, 
the USASCRUR has not replied to this request.  The RO has 
relied on documents submitted by the veteran himself in 
determining what stressors have been verified.  In September 
2002 instructions provided to the VA examiner, the RO 
referenced a June 2000 report from the Director, Center for 
Unit Records Research (submitted by the veteran himself), 
noting that the document showed that the veteran was attacked 
by enemy forces in February 1969, resulting in multiple 
deaths and injuries.  This document, however, does not 
address occurrences on February 28, 1969 (see below paragraph 
regarding reported stressors).  The RO also noted that 
confirmed stressors included the death of Sergeant Williams 
on or about February 27, 1969, and the death of Private Bruce 
E. Reed, on or about February 28, 1969.  Records submitted by 
the veteran, however, do not document the death of Sergeant 
Williams.  Rather, these document the death of William S. 
Potter (and Bruce E. Reed).  

As the RO has not obtained official verification of all the 
veteran's reported stressors, an additional request should be 
made to USASCRUR.  In this regard, the Board notes that the 
veteran's statements and testimony given during a December 
1994 personal hearing include, among others, the following:  
an attack on February 28, 1969, when the veteran's unit was 
overrun by the enemy while he was on guard duty; the death of 
Private Bruce E. Reed, during a February 28, 1969 attack, 
when Private Reed's M-50 machine gun exploded; the death of 
Sergeant Williams on February 27, 1969, while the latter was 
in the field (the veteran reportedly heard about the death 
when other soldiers from his unit returned from the field.   
The veteran was not in the field with Sergeant Williams at 
the time of his death).

Finally, it is noted that in August 2002, the RO sent the 
veteran a letter in an attempt to comply with the change in 
the law under the Veterans Claims Assistance Act of 2000 
(VCAA).  The letter, however, is insufficient.  The RO is 
reminded that the VCAA requires VA to notify the claimant of 
what evidence is necessary to substantiate the claim, what 
specific portion of that evidence he must personally secure, 
and what specific portion of that evidence VA will secure on 
his behalf.  He must also be told to submit all pertinent 
evidence in his possession.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2003). 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duties to notify and assist the appellant 
are accomplished.  This includes 
notification of the law, including the 
requirements for establishing service 
connection for PTSD, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate his 
claim on appeal.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence, to include any 
outstanding private treatment records.  
The claimant must be instructed to submit 
all pertinent evidence in his possession 
that has not been previously submitted.  
If further development is necessary to 
comply with the applicable law and 
regulations, that development must be 
accomplished.  

2.  The RO should take the necessary 
steps to ensure that all pertinent 
treatment records not already associated 
with the claims file, both private and 
VA, are obtained and associate them with 
the claims file.  This includes all 
treatment records from the San Juan Vet 
Center, as well as all pertinent 
treatment records from the San Juan VAMC.  
The RO is specifically advised that while 
records from the San Juan VAMC from 1991 
to 1995 have been obtained, there are 
inpatient records from that time-period, 
in particular, a July and August 1993 
summary report which has not been 
associated with the claims file.  The RO 
is also advised that a July 2002 VA 
treatment report indicates that the 
veteran is receiving treatment from a 
private psychologist.  Those treatment 
reports should be obtained.  If the 
veteran identifies any other outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims file, those records are 
to be obtained.  

If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  

3.  The RO should review the file and 
prepare a summary of all of the claimed 
stressors reported by the veteran.  This 
summary and all associated documents, 
including his service personnel records, 
should be sent to USASCRUR for 
verification of each and every alleged 
stressor.  USASCRUR should be asked to 
provide any information available which 
might corroborate the veteran's alleged 
stressors.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was engaged in combat and 
whether a claimed stressor was related to 
such combat, or if a noncombat event, the 
nature of the specific stressor or 
stressors.  If a claimed stressor is 
determined not to be related to combat, 
the RO must make a specific determination 
whether such stressor has been 
corroborated.  

5.  The RO should then schedule the 
veteran for a VA psychiatric examination 
by a board of two psychiatrists to 
determine the nature and etiology of any 
psychiatric disorder.  The claims file 
must be provided to the examiners for 
review.  All necessary studies or tests, 
to include psychological testing, should 
be accomplished.  The examiners must 
specify the diagnosis of any psychiatric 
disorder present, and indicate whether it 
is at least as likely as not any 
currently diagnosed psychiatric disorder 
was incurred in or is the result of his 
active duty service.  

The RO must specify to the examiners the 
stressor or stressors that it has 
determined are established by the record.  
The examiners are instructed that only 
verified stressor(s) may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support PTSD have been satisfied.  If the 
examiners determine that the diagnostic 
criteria to support PTSD have not been 
satisfied, the examiners must provide a 
detailed rationale for such finding.  The 
examiners are to address the varying 
diagnoses provided by prior 
providers/examiners, and the reasons for 
any difference in opinion with other 
treatment providers/examiners who have 
diagnosed PTSD.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken. 

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record, and prepare a 
rating decision.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




